           Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 1 of 17




 1   DAPEER ROSENBLIT
 2   LITVAK, LLP
     William Litvak
 3   (Cal. Bar No. 90533)
 4   11500 W. Olympic Blvd., Suite 550
     Los Angeles, CA 90064
 5
     E: wlitvak@drllaw.com
 6   T: 310-477-5575
 7
     IJH Law
 8   Ignacio Hiraldo, Esq.
     (pro hac vice)
 9
     1200 Brickell Ave.
10   Suite 1950
     Miami, FL 33131
11
     E: IJhiraldo@IJhlaw.com
12   T: 786-496-4469
13
     Attorneys for Plaintiff and Proposed Class
14

15

16
                         UNITED STATES DISTRICT COURT
17                     NORTHERN DISTRICT OF CALIFORNIA
18                                                Case No. 3:20-cv-8701-VC
     MATHEW HUFNUS, individually
19   and on behalf of all others similarly        CLASS ACTION
     situated,
20
                                                  AMENDED COMPLAINT FOR
21              Plaintiff,                        VIOLATIONS OF THE
                                                  TELEPHONE CONSUMER
22
     vs.                                          PROTECTION ACT, 47 U.S.C. §§
23                                                227, ET SEQ. (TCPA)
     DONOTPAY, INC., a Delaware
24
     Corporation,                                 JURY TRIAL DEMANDED
25

26
                Defendant.

27

28
                         FIRST AMENDED CLASS ACTION COMPLAINT
                                           1
         Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 2 of 17




 1                    AMENDED CLASS ACTION COMPLAINT 1
 2         1.     Plaintiff Mathew Hufnus, brings this action against Defendant
 3   Donotpay, Inc. to secure redress for violations of the Telephone Consumer
 4   Protection Act (“TCPA”), 47 U.S.C. § 227.
 5                             NATURE OF THE ACTION
 6         2.     This is a putative class action pursuant to the Telephone Consumer
 7   Protection Act, 47 U.S.C. §§ 227, et seq. (the “TCPA”).
 8         3.     Defendant operates a mobile application and claims to be “the world’s
 9   first robot lawyer.”
10         4.     To market its services, Defendant utilizes an automatic telephone
11   dialing system to send mass text messages to individuals’ cellular phone numbers
12   without their consent.
13         5.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
14   unlawful conduct, which has resulted in the invasion of privacy, harassment,
15   aggravation, and disruption of the daily life of thousands of individuals. Plaintiff
16   also seeks statutory damages on behalf of himself and members of the Class, and
17   any other available legal or equitable remedies.
18                            JURISDICTION AND VENUE
19         6.     This Court has federal question subject matter jurisdiction over this
20   action pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone
21   Consumer Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).
22         7.     The Court has personal jurisdiction over Defendant and venue is proper
23   in this District because Defendant directs, markets, and provides its business
24

25
     1
26
       Plaintiff hereby amends the Complaint as a matter of course pursuant Rule 15 of
     the Federal Rules of Civil Procedure.
27

28
                        FIRST AMENDED CLASS ACTION COMPLAINT
                                          2
          Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 3 of 17




 1   activities to this District, and because Defendant’s unauthorized marketing scheme
 2   was directed by Defendant to consumers in this District, including Plaintiff.
 3                                          PARTIES
 4          8.     Plaintiff is a natural person who, at all times relevant to this action, was
 5   a resident of the State of Illinois.
 6          9.     Defendant is a Delaware corporation whose principal office is located
 7   at 164 Townsend Street, Suite 2A Breather, San Francisco CA 94107. Defendant
 8   directs, markets, and provides its business activities throughout the United States,
 9   including throughout the state of California.
10          10.    Unless otherwise indicated, the use of Defendant’s name in this
11   Complaint includes all agents, employees, officers, members, directors, heirs,
12   successors, assigns, principals, trustees, sureties, subrogees, representatives,
13   vendors, and insurers of Defendant.
14                                           FACTS
15          11.    On or about September 26, 2020, Defendant caused the following
16   automated text messages to be transmitted to Plaintiff’s cellular telephone number
17   ending in 2163 (“2163 Number”):
18

19

20

21

22

23

24

25

26

27

28
                         FIRST AMENDED CLASS ACTION COMPLAINT
                                           3
     Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 4 of 17




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                  FIRST AMENDED CLASS ACTION COMPLAINT
                                    4
         Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 5 of 17




 1         12.    The text messages state: “Hey there it’s Jen from DoNotPay – we know
 2   it’s a lot to ask for your payment details upfront, we really do. But here’s a statistic
 3   – DoNotPay users save an average of $450 in cold, hard cash per year. Sue
 4   robocallers, cancel free trials and never have to deal with customer service again. If
 5   you aren’t satisfied, we’ll go ahead and delete your details and refund you in full.
 6   Finish signing up in the.”
 7         13.    At all times relevant to this action, Plaintiff was the subscriber and/or
 8   sole user of the 2163 number.
 9         14.    Defendant’s     text   messages    constitute   telemarketing/advertising
10   because they promote Defendant’s business, goods and services.
11         15.    At no point in time did Plaintiff provide Defendant with his express
12   written consent to be contacted by marketing text messages sent using an ATDS.
13         16.    The number used by Defendant to transmit the messages (415-329-
14   3731) is known as a “long code,” a standard 10-digit phone number that enabled
15   Defendant to send SMS text messages en masse, while deceiving recipients into
16   believing that the message was personalized and sent from a telephone number
17   operated by an individual.
18         17.    Long codes work as follows:         Private companies known as SMS
19   gateway providers have contractual arrangements with mobile carriers to transmit
20   two-way SMS traffic. These SMS gateway providers send and receive SMS traffic
21   to and from the mobile phone networks' SMS centers, which are responsible for
22   relaying those messages to the intended mobile phone. This allows for the
23   transmission of a large number of SMS messages to and from a long code.
24         18.    The impersonal and generic nature of Defendant’s text messages
25   demonstrates that Defendant utilized an ATDS to send bulk text messages to
26   Plaintiff and others. The messages include no personal identifiers and are formatted
27

28
                        FIRST AMENDED CLASS ACTION COMPLAINT
                                          5
           Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 6 of 17




 1   in a generic manner, allowing Defendant to simultaneously transmit the same
 2   message to thousands of telephone numbers.
 3           19.   Upon information and belief, Defendant caused similar text messages
 4   to be sent to individuals residing within this judicial district.
 5           20.   Indeed, the Internet is filled with people who received identical
 6   messages as Plaintiff from the same number as Plaintiff as shown below:
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
                                                                                2
20

21

22

23

24

25

26
     2
27       https://sms24.me/messages/14153293XXX
28
                         FIRST AMENDED CLASS ACTION COMPLAINT
                                           6
           Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 7 of 17




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15
                                                                           3
16

17

18

19

20

21

22

23

24

25

26
     3
27       https://sms24.me/messages/14153293XXX
28
                        FIRST AMENDED CLASS ACTION COMPLAINT
                                          7
           Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 8 of 17




 1

 2

 3

 4

 5

 6

 7

 8
 9           4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     4
27       https://sms24.me/messages/14153293XXX
28
                        FIRST AMENDED CLASS ACTION COMPLAINT
                                          8
           Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 9 of 17




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24                                                               5

25

26
     5
27       https://www.getfreesmsnumber.com/virtual-phone/sender/14153293731
28
                        FIRST AMENDED CLASS ACTION COMPLAINT
                                          9
         Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 10 of 17




 1         21.    To send the text messages, Defendant used a text messaging platform
 2   (the “Platform”) that permitted Defendant to transmit bulk SMS text messages.
 3   Systems like the Platform utilized by Defendant have the capacity to transmit
 4   thousands of messages per second and are technologically more sophisticated in
 5   their availability to transmit messages than a traditional smartphone.
 6         22.    The Platform utilized by Defendant is an ATDS because it has the
 7   capacity to (1) store telephone numbers; (2) using a random or sequential number
 8   generator.
 9         23.    Specifically, the Platform has the capacity to indefinitely store
10   telephone numbers within a computer database for subsequent dialing.
11         24.    Further, the Platform has the capacity to utilize a random and sequential
12   number generator in the storage of those numbers, and does in fact utilize said
13   number generator for a variety of functions including, but not limited to, the selection
14   and creation of SMS packets containing the target telephone numbers to be dialed
15   by the Platform, as well as the sequential and/or random selection of telephone
16   numbers to be dialed from a preselected list of numbers.
17         25.    A packet in the context of SMS transmission is an envelope of data that
18   contains various instructions and content, including the target cellular telephone
19   number to be dialed, the sequence in which to dial each number, and wording of the
20   message. The following is an example of a typical SMS packet:
21
                  SubmitReq:StatusReportReq=true,Destination=00111665
22                00313,Sequence=35722139,Originator=91157,Originator
23
                  Type=3,Body=3:2e:0a11:2f14:2f11:0aDEBIT(p)$1:2e47:
                  0aCHKCARDFOUTSETCROBERTIDUS:0aFornexttran
24                saction:3aReplyN:0aForprevious:3aReplyP,BillingRef=,
25                ClientRef=41883049-
                  1,ProfileId=31174,Operator=31003,Tariff=0,Tag-
26                Program=stdrt,TagChClientID=31174,TagChUsername=
27                corvette_31174,ServiceId=51437,Interface=xml,

28
                        FIRST AMENDED CLASS ACTION COMPLAINT
                                          10
         Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 11 of 17




 1          26.   In the context of SMS packet creation, the Platform utilizes a random
 2   and/or sequential number generator to pull and generate telephone numbers from a
 3   list of numbers and transfer those numbers to a separate list for the creation of the
 4   packets, and ultimately placement into each independent SMS packet.
 5          27.   In the context of dialing the numbers, the Platform utilizes a random
 6   and/or sequential number generator to pick and designate the sequence in which to
 7   dial the telephone numbers. The Platform independently selects the rate and time at
 8   which to dial each telephone numbers and may temporarily store the packets in a
 9   queue when the volume exceeds capacity to deliver them.
10          28.   The Platform also has the capacity to use its random and/or sequential
11   number generator to generate random or sequential identification numbers that it
12   assigns to each SMS packet.
13          29.   Defendant’s unsolicited calls caused Plaintiff actual harm, including
14   invasion of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and
15   conversion. Defendant’s calls also inconvenienced Plaintiff and caused disruption to
16   his life.
17                                CLASS ALLEGATIONS
18          PROPOSED CLASS
19          30.   Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
20   on behalf of himself and all others similarly situated.
21          31.   Plaintiff brings this case on behalf of the Class defined as follows:
22          NO CONSENT CLASS: All persons within the United States who,
23          within the four years prior to the filing of this Complaint, were sent a
            text message using the same type of equipment used to text message
24          Plaintiff, from Defendant or anyone on Defendant’s behalf, to said
25          person’s cellular telephone number for the purpose of promoting and/or
            advertising Defendant’s goods and/or services.
26

27

28
                        FIRST AMENDED CLASS ACTION COMPLAINT
                                          11
         Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 12 of 17




 1         32.    Plaintiff reserves the right to modify the Class definitions as warranted
 2   as facts are learned in further investigation and discovery.
 3         33.    Defendant and its employees or agents are excluded from the Class.
 4   Plaintiff does not know the number of members in the Class but believes the Class
 5   members number in the several thousands, if not more.
 6         NUMEROSITY
 7         34.    Upon information and belief, Defendant has placed automated calls to
 8   cellular telephone numbers belonging to thousands of consumers throughout the
 9   United States without their prior express consent. The members of the Class,
10   therefore, are believed to be so numerous that joinder of all members is
11   impracticable.
12         35.    The exact number and identities of the members of the Class are
13   unknown at this time and can only be ascertained through discovery. Identification
14   of the Class members is a matter capable of ministerial determination from
15   Defendant’s call records.
16         COMMON QUESTIONS OF LAW AND FACT
17         36.    There are numerous questions of law and fact common to members of
18   the Class which predominate over any questions affecting only individual members
19   of the Class. Among the questions of law and fact common to the members of the
20   Class are:
21                a) Whether Defendant made non-emergency calls to Plaintiff’s and
22                    Class members’ cellular telephones using an ATDS;
23                b) Whether Defendant can meet its burden of showing that it obtained
24                    prior express written consent to make such calls;
25                c) Whether Defendant’s conduct was knowing and willful;
26                d) Whether Defendant is liable for damages, and the amount of such
27                    damages; and
28
                        FIRST AMENDED CLASS ACTION COMPLAINT
                                          12
         Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 13 of 17




 1                 e) Whether Defendant should be enjoined from such conduct in the
 2                    future.
 3         37.     The common questions in this case are capable of having common
 4   answers. If Plaintiff’s claim that Defendant routinely transmits calls to telephone
 5   numbers assigned to cellular telephone services is accurate, Plaintiff and the Class
 6   members will have identical claims capable of being efficiently adjudicated and
 7   administered in this case.
 8         TYPICALITY
 9         38.     Plaintiff’s claims are typical of the claims of the Class members, as
10   they are all based on the same factual and legal theories.
11         PROTECTING THE INTERESTS OF THE CLASS MEMBERS
12         39.     Plaintiff is a representative who will fully and adequately assert and
13   protect the interests of the Class, and has retained competent counsel. Accordingly,
14   Plaintiff is an adequate representative and will fairly and adequately protect the
15   interests of the Class.
16          PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
17         40.     A class action is superior to all other available methods for the fair and
18   efficient adjudication of this lawsuit, because individual litigation of the claims of
19   all members of the Class is economically unfeasible and procedurally impracticable.
20   While the aggregate damages sustained by the Class are in the millions of dollars,
21   the individual damages incurred by each member of the Class resulting from
22   Defendant’s wrongful conduct are too small to warrant the expense of individual
23   lawsuits. The likelihood of individual Class members prosecuting their own separate
24   claims is remote, and, even if every member of the Class could afford individual
25   litigation, the court system would be unduly burdened by individual litigation of
26   such cases.
27

28
                         FIRST AMENDED CLASS ACTION COMPLAINT
                                           13
         Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 14 of 17




 1         41.    The prosecution of separate actions by members of the Class would
 2   create a risk of establishing inconsistent rulings and/or incompatible standards of
 3   conduct for Defendant. For example, one court might enjoin Defendant from
 4   performing the challenged acts, whereas another may not. Additionally, individual
 5   actions may be dispositive of the interests of the Class, although certain class
 6   members are not parties to such actions.
 7                                       COUNT I
                        Violations of the TCPA, 47 U.S.C. § 227(b)
 8
                     (On Behalf of Plaintiff and Do Not Consent Class)
 9

10         42.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully
11   set forth herein.
12         43.    It is a violation of the TCPA to make “any call (other than a call made
13   for emergency purposes or made with the prior express consent of the called party)
14   using any automatic telephone dialing system … to any telephone number assigned
15   to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
16         44.    The TCPA defines an “automatic telephone dialing system”
17   (hereinafter “ATDS”) as “equipment which has the capacity – (A) to store or produce
18   telephone numbers to be called, using a random or sequential number generator; and
19   (B) to dial such numbers.” Id. at § 227(a)(1).
20         45.    Defendant – or third parties directed by Defendant – used an ATDS to
21   make non-emergency telephone calls to the cellular telephones of Plaintiff and the
22   other members of the Class defined below.
23         46.    These calls were made without regard to whether or not Defendant had
24   first obtained express permission from the called party to make such calls. In fact,
25   Defendant did not have prior express consent to call the cell phones of Plaintiff and
26   the other members of the putative Class when its calls were made.
27

28
                         FIRST AMENDED CLASS ACTION COMPLAINT
                                           14
         Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 15 of 17




 1         47.      Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by
 2   using an ATDS to make non-emergency telephone calls to the cell phones of Plaintiff
 3   and the other members of the putative Class without their prior express written
 4   consent.
 5         48.      Defendant knew that it did not have prior express consent to make these
 6   calls, and knew or should have known that it was using equipment that at constituted
 7   an automatic telephone dialing system. The violations were therefore willful or
 8   knowing.
 9         49.      As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the
10   TCPA, Plaintiff and the other members of the putative Class were harmed and are
11   each entitled to a minimum of $500.00 in damages for each violation. Plaintiff and
12   the members of the Class are also entitled to an injunction against future calls. Id.
13                                    PRAYER FOR RELIEF
14         WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for
15   the following relief:
16               a) An order certifying this case as a class action on behalf of the Class as
17                  defined above, and appointing Plaintiff as the representative of the
18                  Class and Plaintiff’s counsel as Class Counsel;
19               b) An award of actual and statutory damages for Plaintiff and each
20                  member of the Class;
21               c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et
22                  seq., Plaintiff seeks for himself and each member of the Class $500.00
23                  in statutory damages for each and every violation pursuant to 47 U.S.C.
24                  § 277(b)(3)(B);
25               d) As a result of Defendant’s knowing and/or willful violations of 47
26                  U.S.C. §§ 227, et seq., Plaintiff seeks for himself and each member of
27                  the Class treble damages, as provided by statute, up to $1,500.00 for
28
                          FIRST AMENDED CLASS ACTION COMPLAINT
                                            15
         Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 16 of 17




 1                each and every violation pursuant to 47 U.S.C. § 277(b)(3)(B) and §
 2                277(b)(3)(C);
 3            e) An order declaring that Defendant’s actions, as set out above, violate
 4                the TCPA;
 5            f) An injunction requiring Defendant to cease all unsolicited call activity,
 6                and to otherwise protect the interests of the Class;
 7            g) An injunction prohibiting Defendant from using, or contracting the use
 8                of, an ATDS without obtaining, recipient’s consent to receive calls
 9                made with such equipment;
10            h) An award of reasonable attorneys’ fees and costs pursuant to, inter alia,
11                California Code of Civil Procedure § 1021.5; and
12            i) Such further and other relief as the Court deems necessary.
13                                    JURY DEMAND
14         Plaintiff hereby demand a trial by jury.
15                     DOCUMENT PRESERVATION DEMAND
16         Plaintiff demands that Defendant take affirmative steps to preserve all records,
17   lists, electronic databases or other itemization of telephone numbers associated with
18   Defendant and the calls as alleged herein.
19

20

21

22

23

24

25

26

27

28
                        FIRST AMENDED CLASS ACTION COMPLAINT
                                          16
        Case 3:20-cv-08701-VC Document 21 Filed 04/16/21 Page 17 of 17




 1   Respectfully submitted,
 2

 3   Dated: April 16, 2021
 4

 5                               By:   /s/Ignacio Hiraldo
 6                                     Ignacio Hiraldo, Esq.
                                       (pro hac vice)
 7                                     IJhiraldo@Hiraldolaw.com
 8                                     IJH Law
                                       1200 Brickell Ave.
 9                                     Suite 1950
10                                     Miami, FL 33131
                                       E: IJhiraldo@IJhlaw.com
11                                     T: 786-496-4469
12
                                       William Litvak (SBN 90533)
13                                     wlitvak@drllaw.com
14                                     DAPEER ROSENBLIT LITVAK, LLP
                                       11500 W. Olympic Blvd. Suite 550
15                                     Los Angeles, California 90064
16                                     (t) (310) 477-5575

17                                     Attorneys for Plaintiff and the Proposed
18                                     Class

19

20

21

22

23

24

25

26

27

28
                       FIRST AMENDED CLASS ACTION COMPLAINT
                                         17
